DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-19 and 21 directed to a group non-elected without traverse.  Accordingly, claims 15-19 have been cancelled.
Allowable Subject Matter
Claims 1-5, 7-14, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are amended and require that the interrupt signal is synchronized regardless of the wake/standby time of the device. The prior art does not teach or make obvious a single time-synchronized datastream with an interrupt that is always synchronized to the data frames. This is pointed out at the bottom of p. 7 to the top of p. 8 of the Remarks date 8/18/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792